Per Curiam.
The defendant demurred ore lenus to the complaint on the ground that “The complaint does not state facts sufficient to constitute a cause of action.” N. C. Code, 1935 (Michie), sec. 511 (6). The court below sustained the demurrer of defendant and dismissed the action. In this we see no error.
The allegations of plaintiff that the bulb was “inherently dangerous” does not make it so. The bulb was described and the description does not make it inherently dangerous. It is not like gunpowder, gasoline, dynamite, uninsulated electric wires, etc. These discarded electric bulbs are in the homes of every user of electric lights. Suppose a neighbor’s young child comes into a home and picks up a discarded bulb, takes it into the yard of another and breaks it, and a 14-year-old boy cuts his foot on it. Is it possible that there would be any liability to the owner of the home from which the bulb came? Ye think not. Although defendant is a corporation, the principle is the same. If the defendant had been negligent, its negligence was not the proximate cause of the injury. Lineberry v. R. R., 187 N. C., 786; Stephens v. Lumber Co., 191 N. C., 23.
The judgment of the court below is
Affirmed.